Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11 and 18-19 are rejected under 35 U.S.C. 103 as obvious over Brewer et al. (Pub. No.: WO 03/030254 A2) in view of Beer et al. (Pub. No.: US 2014/0110841 A1).

Regarding Claim 1, Brewer et al. discloses a computing device comprising:									at least one processor to process data (Page 5, L 26-33, Page 7, L 22-30 & Page 9, L 5-19 - implied); and												a communication module coupled to the at least one processor, wherein the communication module comprises (Page 5, L 26-33, Page 7, L 22-30 & Page 9, L 5-19 - implied),												a first substrate that supports a first die, the first die electrically attached to the first substrate (Page 4, L 24-27, Page 5, L 26-33, Page 6, L 27 through Page 7, L 20, Page 9, L 5-19; Fig. 1 – first substrate 1, first die comprising CMOS integrated circuit 2; this prior art teaches that the first substrate 1 could be a silicon substrate and the substrate contains a CMOS microcircuit 2; it is implied that that the transistors of the CMOS circuit are formed in/on the substrate 1 and the substrate forms an integral part of at least a part of the circuit; in other words the first die is electrically attached to the first substrate);						a second die coupled to the first die, the second die having devices formed with compound semiconductor materials, and the second die electrically attached to the first substrate (Page 9, L 5-33; Fig. 1 – second die comprising GaAs MMIC 4 in the receptacle layer 3 or InP HEMT MMIC 6 in the receptacle layer 5; the second die 4/6 is coupled/electrically connected to the first die 2 through metallized via  holes 20 & horizontal metallized recesses 21); and			a second substrate coupled to the first substrate, the second substrate having an antenna Page 9, L 5-33; Fig. 1 – receptacle layer 7 could be considered as the second substrate, antenna unit 8; the second substrate 7 is coupled to the first substrate 1 through multiple metallized via  holes 20 & horizontal metallized recesses 21).						Brewer et al. does not disclose the first die electrically attached to the first substrate by a plurality of conductive bumps or solder balls, wherein the substrate is an organic substrate separate and distinct from the first die.			However, Beer et al. at least implicitly teaches the first die electrically attached to the first substrate by a plurality of conductive bumps or solder balls, wherein the substrate is an organic substrate separate and distinct from the first die (Par. 0041-0046, 0054, 0075-0076; Fig. 10 – first die 10A; first substrate 100 (PCB); first die 10 A is electrically attached to the first substrate 100 by contact pads 35 & 110, redistribution lines 40, external contacts 65 and solder balls 80; it is clear from the Fig. 10 that the first substrate 100 is separate and distinct from the first die 10A; this prior art further teaches a second die 11A coupled to the first die 10A and also electrically attached to the first substrate; it also teaches an antenna unit 50).  												In summary, Brewer et al. teaches all the components recited in the instant claim. However, there are some differences between the instant claim and this prior art in the manner the first die is electrically attached to the first substrate. Whereas the first die is an integral part of the first substrate, i.e., the Si CMOS is formed in/on the substrate in the prior art of Brewer et al., the instant claim recites that the first die is distinct from the first substrate and it is connected to the first substrate through conductive bumps or solder balls. The secondary reference, Beer et al., on the other hand teaches as the instant claim has recited, that the first die is electrically The motivation to modify Brewer et al. with Beer et al. lies in the fact that the process adds more flexibilities and is simpler.								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teaching of Beer et al. to adapt a computing device comprising: wherein the first die is electrically attached to the first substrate by a plurality of conductive bumps or solder balls, wherein the substrate of Brewer et al. is an organic substrate separate and distinct from the first die in order to simplify the process and also add more flexibilities in assembling and providing electrical connections.    						
Regarding Claim 2, modified Brewer et al., as applied to claim 1, discloses the computing device, further comprising:								an integrated passive die (IPD) coupled to the first die, the IPD includes passives for passive matching networks (Brewer et al. - Page 4, L 24-27, Page 6, L 18-25, Page 7, L 22-30, Page 9, L 31 to Page 10, L3; Fig. 1 – implied (Fig. 1 shows an electronic component 25 coupled to the first die 2; although it does not specifically say that the component 25 is an integrated passive die, it leaves open the possibility when the total disclosure is taken into account; now the device modified by Beer at al., as explained in the rejection of claim 1, will not have any receptacle layers 3 or 5 and the IPD component of Brewer will be stacked on top or placed laterally according to the teachings of Beer et al.).
Regarding Claim 3, modified Brewer et al., as applied to claim 1, discloses the computing device, wherein the first die comprises a complementary metal-oxide-semiconductor (CMOS) baseband circuitry (Brewer et al. – Page 7, L 22-30, Page 9, L 5-7 – implied).
Regarding Claim 4, modified Brewer et al., as applied to claim 1, discloses the computing device, further comprising:								a memory (Brewer et al. –Page 5, L 26-33, Page 7, L 22-30 & Page 9, L 5-19  - implied);		a display module (Brewer et al. – Page 5, L 26-33, Page 7, L 22-30 & Page 9, L 5-19 -  implied); and												an input module, the memory, display module and input module being in operative communication on a chip chipset platform and each other (Brewer et al. – Page 5, L 26-33, Page 7, L 22-30 & Page 9, L 5-19 - implied).
Regarding Claim 10, modified Brewer et al., as applied to claim 1, discloses the computing device, wherein the first die is coupled to a first side of the first substrate, and the second die is coupled to the first side of the first substrate (Brewer et al. – Fig. 1 together with Beer et al. – Fig. 10 (first die 10A, second die 11A)).
Regarding Claim 12, modified Brewer et al., as applied to claim 1, discloses the computing device, wherein the second die is an overmolded die (Brewer et al. – Fig. 1 together with Beer et al. – Fig. 10).
Regarding Claim 13, modified Brewer et al., as applied to claim 12, discloses the computing device, wherein the second die is between the first substrate and the second substrate (Brewer et al. – Fig. 1).
Regarding Claim 14, modified Brewer et al., as applied to claim 1, discloses the computing device, further comprising: an interposer substrate to provide a spacing between the first and second substrates and to electrically couple the first and second substrates (Brewer et al. - Fig. 1 – layers 9, 5, 10 & 11 together can be considered as an interposer substrate, at least under BRI).
Regarding Claim 17, modified Brewer et al., as applied to claim 1, discloses the computing device, further comprising: one or more additional dies coupled to the first die, wherein the second die and the one or more additional dies are overmolded together (Brewer et al. - Fig. 1 – first die 2, second die 4, additional die 25 together with Beer et al. – Fig. 10).
Regarding Claim 20, modified Brewer et al., as applied to claim 17, discloses the computing device, wherein the second die and the one or more additional dies are between the first substrate and the second substrate (Brewer et al. - Fig. 1).

Claims 11 and 18-19 are rejected under 35 U.S.C. 103 as obvious over Brewer et al. (Pub. No.: WO 03/030254 A2) and Beer et al. (Pub. No.: US 2014/0110841 A1), as applied to claim 1 and claim 17.

Regarding Claim 11, modified Brewer et al., as applied to claim 1, discloses the computing device, wherein the first die is coupled to a first side of the first substrate (Fig. 1).	Modified Brewer et al. does not explicitly disclose the computing device, wherein the second die is coupled to a second side of the first substrate, the second side opposite the first side (Brewer et al. - Page 19, L 21-28, Fig. 5 – although this prior art does not explicitly teach the computing device, wherein the second die is coupled to a second side of the first substrate, the second side opposite the first side, it would be clear from Fig. 5, that it could be implemented very easily if there is such a demand by making recesses on the second side just as recesses 61 are being shown to be made on the first side and then putting the desired die into the slot; there is a motivation to do it if additional devices are to be stacked vertically on top of each other to further shrink the system-on-chip size).					Modified Brewer et al. discloses the claimed invention except for the computing device, wherein the second die is coupled to a second side of the first substrate, the second side opposite the first side.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the computing device, wherein the second die is coupled to a second In re Japikse, 86 USPQ 70 (CCPA 1950). 

Regarding Claim 18, modified Brewer et al., as applied to claim 17, discloses the computing device, wherein the first die is coupled to a first side of the first substrate (Fig. 1).	Modified Brewer et al. does not explicitly disclose the computing device, wherein the second die and the one or more additional dies are coupled to a second side of the first substrate, the second side opposite the first side (Brewer et al. - Page 19, L 21-28, Fig. 5 – although this prior art does not explicitly teach the computing device, wherein the second die and the one or more additional dies are coupled to a second side of the first substrate, the second side opposite the first side, it would be clear from Fig. 5, that it could be implemented very easily if there is such a demand by making recesses on the second side just as recesses 61 are being shown to be made on the first side and then putting the desired die into the slot; there is a motivation to do it if additional devices are to be stacked vertically on top of each other to further shrink the system-on-chip size).								Modified Brewer et al. discloses the claimed invention except for the computing device, wherein the second die and the one or more additional dies are coupled to a second side of the first substrate, the second side opposite the first side.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the computing device, wherein the second die and the one or more additional dies are coupled to a second side of the first substrate, the second side opposite the first side, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 

Regarding Claim 19, modified Brewer et al., as applied to claim 18, does not explicitly disclose 	the computing device, further comprising: a plurality of solder bumps on the first side of the first substrate and laterally adjacent to the first die.							However, the EXAMINER believes that this is not a patentable subject matter as this type of adjustability is well within the ability of a person of ordinary skill to perform depending on the detailed requirements of the desired device.						Modified Brewer et al. discloses the claimed invention except for the computing device, further comprising: a plurality of solder bumps on the first side of the first substrate and laterally adjacent to the first die. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the computing device, further comprising: a plurality of solder bumps on the first side of the first substrate and laterally adjacent to the first die, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).

Claims 15-16 are rejected under 35 U.S.C. 103 as obvious over Brewer et al. (Pub. No.: WO 03/030254 A2) and Beer et al. (Pub. No.: US 2014/0110841 A1), as applied to claim 14, further in view of Chandra et al. (Pub. No. : US 2011/0140283 A1).
Regarding Claim 15, modified Brewer et al., as applied to claim 14, does not explicitly disclose 	the computing device, wherein the interposer substrate comprises a shield for shielding RF signals.											However, Chandra et al. implicitly teaches the computing device, wherein the interposer substrate comprises a shield for shielding RF signals (Par. 0042, Fig. 1 – this prior art teaches that an interposer substrate such as 204 can comprise shield for shielding RF signals).							Chandra et al. teaches that RF shielding ring or cage can be provided around the electronic components to cut down external interferences. Using the teaching of Chandra et al., a person having ordinary skill in the art at the time the invention was filed could have easily put RF shielding around the electronic devices of Brewer et al., such as GaAs MMIC and/or INP HEMT MMIC, in order to suppress external interferences.
Regarding Claim 16, modified Brewer et al., as applied to claim 15, discloses the computing device, wherein the shield includes a continuous metal layer completely encircling the second die (Chandra et al. – Par. 0042).

Response to Arguments
Applicants’ arguments filed on 11/03/2021 have been fully considered but they are moot because of the new grounds of rejection necessitated by amendments made to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/17/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812